Exhibit 10.21

 

--------------------------------------------------------------------------------

 

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed seperately with the Commission

 

 

 

AGREEMENT
DATED AS OF OCTOBER 8, 1996
BY AND AMONG
BIOSYN, INC.,
EDWIN B. MICHAELS
AND

E.B. MICHAELS RESEARCH ASSOCIATES, INC.

 

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

 

AGREEMENT dated this 8th day of October, 1996 (“Agreement”) by and among BIOSYN,
INC., a Pennsylvania corporation (“Buyer”), EDWIN B. MICHAELS, an individual
(“Michaels”), and E. B. MICHAELS RESEARCH ASSOCIATES, INC., a Connecticut
corporation (“Research Associates”) (collectively, Michaels and Research
Associates are referred to herein as “Sellers”).

 

RECITALS:

 

Whereas, Michaels has developed certain broad spectrum antimicrobial
compositions and practice known as “C31G® Technology”, which compositions and
practice are described and protected by certain patents, patent applications and
Know-How of which Michaels is the inventor, which patents, patent applications,
Know-How and related trademarks have been assigned to Research Associates and
are set forth in Schedule 1 attached hereto;

 

Whereas, Research Associates is the owner of all right, title and interest in
and to the aforesaid patents and patent applications and Know-How specifically
related to C31G® technology;

 

Whereas, Buyer has the expertise, capacity and interest to develop compositions
based upon and to develop useful products using the C31G® Technology or will
license or sell the C31G® technology to a third party who has the expertise,
capacity and interest to develop compositions based upon and to develop useful
products using the C31G® Technology;

 

Whereas, Buyer and Research Associates have entered into a certain License
Agreement dated January 3, 1994 (“License Agreement”) pursuant to which Research
Associates granted Buyer an exclusive world-wide license for certain uses of
C31G® Technology for certain products;

 

Now, therefore, in consideration of the mutual covenants, agreements,
representations and warranties contained herein, and in reliance thereon; Buyer
and Sellers, intending to be legally bound, agree as follows:

 

SECTION 1. DEFINITIONS.

 

Capitalized terms, unless defined elsewhere in this Agreement, shall be used as
defined in Section 1 of this Agreement.

 

“Affiliates” shall mean any Person who controls, is controlled by or is under
common control with the designated party.

 

“Agreement” shall mean this Agreement.

 

“Biosyn Stock” shall mean shares of stock of Biosyn, Inc. issued to E.B.
Michaels Research Associates Inc. prior to or on the Closing Date.

 

2

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed seperately with the Commission

 

“Buyer” shall mean Biosyn, Inc., a Pennsylvania corporation.

 

“C31G® Technology” shall mean certain broad spectrum antimicrobial compositions
and uses thereof falling within the scope of any of the claims of any of the
patents or patent applications listed in Schedule 1 and Know-How, trade secrets,
trademarks and other data set forth on Schedule 1.

 

“Cash Payments” shall mean the cash payment in the amount of [*]to be paid by
Buyer to Research Associates and the cash payment in the amount of [*] to be
paid by Buyer to Michaels pursuant to Section 4(a).

 

“Closing Date” shall mean the date of this Agreement.

 

“Contracts” shall mean all contracts relating to C31G® Technology.

 

“Contract with Raymond Lee” means any agreement between Research Associates and
Raymond Lee and/or Lee Associates International including any renewal of the
agreement of November 20, 1993.

 

“Extensions” shall mean any extension of the term or period of enforceability of
a patent or any part thereof whether granted by a government authority or a
court. Government Authority shall include but is not limited to an
administrative agency that approves the marketing of pharmaceuticals, medical
devices, health care products or cosmetic products, legislative body or patent
office.

 

“Financial Statements” shall mean the balance sheets of Buyer dated December 31,
1994 and 1995, and related statements of operations, shareholders’ equity and
cash flows for the years ended December 31, 1994 and 1995 and the unaudited
trial balance for the first six months of 1996.

 

“Governmental Authority” shall mean the government of the United States, any
state or political subdivision thereof, or any foreign country and any entity
exercising executive, legislative, regulatory or administrative functions of or
pertaining to government.

 

“Improvements” shall mean any improvements whether patentable or unpatentable,
including Know-How, developed by either Michaels or Research Associates at any
time either before the Closing Date or during the period when Michaels is
retained by Biosyn as a consultant as set out in Section 4 (f) which are useful
for the development, manufacture, use or sale of any product that uses C31G®
Technology.

 

“Indemnified Party” shall have the meaning defined in Section 13.

 

“Inventory” shall have the meaning defined in Schedule 1.

 

3

--------------------------------------------------------------------------------


 

“Know-How” shall mean copies of all information and documentation in Sellers’
possession or under Sellers’ control, which is necessary for or useful in the
development, improvement, manufacture, use, sale, registration, or receipt of
appropriate marketing approval of or for any products using the C31G®
Technology, or any Improvements, the Research Associates Assets or the Michaels
Assets and all information, whether patentable or otherwise, which is available
to Sellers (excluding that which is in the public domain or the property of
Third Parties) and is required or useful for the development, manufacture, use
or sale of any products using the C31G® Technology or any Improvements, the
Research Associates Assets or the Michaels Assets.

 

“Liens” shall mean and include all mortgages, liens, pledges, charges, title
retention or security agreements, claims, restrictions, leases, options, rights
of first offer or first refusal, confidentiality or secrecy agreements,
noncompetition agreements, defects of title or other encumbrances, burdens or
rights of others.

 

“Losses” shall mean all claims, damages, losses, liabilities, costs and
expenses, including reasonable attorneys’ fees and disbursements and any other
legal costs.

 

“Michaels Assets” shall mean (i) the assets listed on Schedule 1 together with
an assignment of all rights of Michaels in and to, including rights to enforce
the terms of, all agreements, contracts, licenses, assignments, indemnities,
confidentiality agreements and noncompetition agreements specifically relating
to C31G® Technology including those listed in Schedule 2 and including without
limitation all existing unpatented inventions and invention disclosures directly
relating to the use of C31G® Technology; publications and copyrights relating to
C31G® Technology; trade secrets, Know-How and show-how, all relating to C31G®
Technology; copies of formulae and written chemistry relating to C31G®
Technology plus (ii) all rights of Michaels transferred under Section 2.3.

 

“Michaels” shall mean Edwin B. Michaels, an individual.

 

“Net Sales” shall mean the aggregate invoice price billed by Buyer for sales of
Products by Buyer, its Affiliates or Subsequent Purchaser of the Assets to Third
Parties. In computing Net Sales of Products there shall be deducted from the
gross figures the following expenses: (i) transportation charges, including
insurance, determined in accordance with Buyer’s standard accounting practice
used in the ordinary course of its business and consistent with custom in the
industry; (ii) sales and excise taxes and duties paid or allowed by a selling
party and any other similar governmental charges’ imposed upon the production,
importation, use or sale of such-Product; (iii) normal quantity discounts, cash
credits, not as a part of a substitute for a retroactive price roll-back or
equivalent thereof, in the ordinary course of Buyer’s business; and
(iv) rebates, allowances or credits to customers on account of rejected or
returned Products, in the ordinary course of business, but not as a part of or a
substitute for a retroactive price roll back or equivalent thereof. Sales
between or among Buyer and its Affiliates shall be excluded from the computation
of Net Sales except where such Affiliates are end users, but, as noted in the
definition above, the term Net Sales shall include other subsequent final sales
to Third Parties by such Affiliates.

 

4

--------------------------------------------------------------------------------


 

“Permits” shall mean all governmental permits, licenses, registrations, orders
and approvals relating to the use of the Purchased Assets, to the extent such
permits, licenses, registrations, orders and approvals are transferrable to
Buyer (collectively, the “Permits”).

 

“Person” shall mean an individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture, limited
liability company or any other entity of whatever nature.

 

“Products” shall mean any products which contain, use, or are made by utilizing
C31G® Technology.

 

“Purchase Price” shall mean the Cash Payments and the Royalty Payments.

 

“Purchased Assets” shall mean the C31G® Technology, Research Associates Assets,
the Michaels Assets and the Improvements.

 

“Research Associates” shall mean E.B. Michaels Research Associates, Inc., a
Connecticut corporation.

 

“Research Associates Assets” shall mean (i) the assets listed on Schedule 1
together with an assignment of all rights of Research Associates in and to,
including rights to enforce the terms of, all agreements, contracts, licenses,
assignments, indemnities, confidentiality agreements and noncompetition
agreements specifically relating to C31G® Technology including those listed in
Schedule 2 and any agreements relating to the assignment of inventions relating
to C31G® Technology made by prior and present employees of Research Associates
and any analogous agreements with any other Person with respect to the C31G®
Technology plus (ii) all rights of Research Associates transferred under
Section 2.3. For the avoidance of doubt it is expressly agreed that shares of
stock of Buyer (“Biosyn Stock”) currently owned by Research Associates are
specifically excluded from the definition of “Research Associates Assets” and
from this sale.

 

“Royalty Payments” shall mean the royalties to be paid to Research Associates
pursuant to Section 4.

 

“Royalty Period” shall mean from the date of this Agreement until December 31,
2011 or, if longer, so long as a valid patent claim from a patent or application
listed in Schedule 1, including any Extensions thereof, relating to C31G®
Technology is covering a Product and the Product maintains exclusivity in the
market as a result of such patent claim.

 

“Sellers” shall mean Michaels and Research Associates.

 

“Subsequent Purchaser of the Assets” shall mean any person who purchases any or
all of the Purchased Assets being sold by Sellers to Buyer pursuant to this
Agreement.

 

“Taxes” shall mean all taxes and other governmental charges which an individual,

 

5

--------------------------------------------------------------------------------


 

corporation or partnership may be required to pay, withhold or collect, imposed
by any federal, territorial, state, local or foreign government or any agency or
political subdivision of any such government.

 

“Third Party(ies)” shall mean any party other than a party to this Agreement or
its or his Affiliates.

 

SECTION 2. ASSETS TO BE ACQUIRED.

 

2.1 Research Associates Assets. Subject to the terms and conditions of this
Agreement, and in reliance on the representations, warranties and covenants
contained herein, Research Associates hereby sells, conveys, assigns, transfers
and delivers to Buyer, and Buyer hereby purchases and acquires all of Research
Associates’ right, title and interest in and to the Research Associates Assets;
for the avoidance of doubt it is expressly agreed that Research Associates will
keep the originals of laboratory notebooks relating to C31G® Technology and
other documents relating to written chemistry but will provide copies of such
documents to the Buyer within one (1) month after the Closing Date. Research
Associates use of retained documents shall, however, be subject to the
provisions of Section 14.1 which controls Sellers rights to compete with Buyer.

 

2.2 Michaels Assets. Subject to the terms and conditions of this Agreement, and
in reliance on the representations, warranties and covenants contained herein,
Michaels hereby sells, conveys, assigns, transfers and delivers to Buyer, and
Buyer hereby purchases and acquires all of Michaels’ right, title and interest
in and to the Michaels Assets. For the avoidance of doubt it is expressly agreed
that Michaels will keep the originals of laboratory notebooks relating to C31G®
Technology and other documents relating to written chemistry but will provide
copies of such documents to the Buyer within one (1) month after the Closing
Date. Michaels use of retained documents shall, however, be subject to the
provisions of Section 14.1 which controls Sellers’ rights to compete with Buyer.

 

2.3 Improvements. Sellers each hereby sells, conveys, assigns and transfers to
Buyer and Buyer hereby purchases and acquires all of each of Sellers’ right,
title and interest in, to, and under all Improvements.

 

SECTION 3. NO ASSUMPTION OF LIABILITIES.

 

Sellers shall transfer the Purchased Assets to Buyer free and clear of all Liens
and except as set out hereinafter in this Section 3, Seller shall convey no
other liabilities or obligations to Buyer. However, Buyer expressly assumes the
liabilities and obligations arising after the Closing Date of Research
Associates pursuant to the Contract with Raymond Lee, and liabilities and
obligations arising after the Closing Date under or relating to contracts,
licenses or any other agreements listed on Schedule 2 including the obligation
to supply. For purposes of this Section 3, the phrase “liabilities and
obligations” shall include, without limitation, any direct or indirect
indebtedness, guaranty, endorsement, claim, loss, damage, deficiency, cost,
expense, obligation or responsibility, fixed or unfixed, Down or unknown,
asserted or unasserted, choate or inchoate, liquidated or unliquidated, secured
or unsecured, whether arising in contract, tort or otherwise, arising after the

 

6

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed seperately with the Commission

 

 

Closing Date. “Liabilities and obligations” also include but are not limited to,
any liability for property damage, death or personal injury suffered after the
Closing Date.

 

SECTION 4. THE PURCHASE PRICE AND RELAYED MATTERS.

 

Purchase Price.

 

(a) In consideration of the sale, conveyance, assignment, transfer and delivery
of the Purchased Assets, upon execution of this Agreement by all parties hereto,
Buyer shall pay the respective Cash Payment due to each Seller on the Closing
Date in immediately available funds except as provided in Section 13.4.

 

(b) During the Royalty Period, Buyer shall annually pay to Research Associates,
as royalties or other compensation for Products sold or otherwise disposed of by
Buyer or its affiliates, the sum of:

 

(1) [*]of the Net Sales up to [*] of the Products.

 

(1) [*] of the Net Sales over [*]of the Products.

 

(c) During the Royalty period, Buyer shall annually pay to Research Associates
[*]of any fees received by Buyer or its affiliates for licensing any or all of
the Purchased Assets including [*]of any upfront, milestone and/or royalty
payments received from the licensee.

 

(d) During the Royalty period in the event that Buyer or its affiliates licenses
or crosslicenses any or all of the Purchased Assets to a third party, wherein
the major part of the consideration for said license or crosslicense is not
monetary, section 4(b) shall apply mutatis mutandis.

 

(e) Buyer hereby agrees that any sale of any or all of the Purchased Assets to a
Subsequent Purchaser of the Assets will include as a condition of sale the
obligation to continue paying royalties to Research Associates as set out in
section 4(b), (c) and (d).

 

(f) Buyer shall pay Michaels a fee to provide certain consultancy services in
the amount of [*] per annum payable quarterly on the first business day of each
quarter beginning October 1, 1996 and continuing quarterly thereafter. In
consideration of the payments Michaels will for the period from October 1, 1996
to three years after the Closing Date make himself available to Buyer from time
to time for consultation with regard to further exploitation of the C31G®
Technology. The arrangement set forth in this paragraph 4(f) may be extended
into a fourth and subsequent years upon written agreement of Michaels and the
Buyer. In the event the Buyer or its affiliates agrees to sell all or
substantially all of the Purchased Assets to a Subsequent Purchaser of the
Assets, either Buyer or Michaels may terminate the consultancy, or with
Michaels’ consent, Buyer may assign its rights and obligations relating to
Michaels’ consultancy to the Subsequent Purchaser of the Assets.

 

7

--------------------------------------------------------------------------------


 

(g)                                 Any payments due to Research Associates due
under this agreement will be paid to Research Associates or a person or entity
identified in writing by an authorized representative of Research Associates.

 

(h)                                 Products shall be considered to have been
“sold or otherwise disposed” when billed out, or when delivered, or when paid
for, whichever shall occur first; provided, however, that upon the expiration of
the Royalty Period, any products made on or prior to the date of such
expiration, which have been sold or otherwise disposed of as of such date shall
be subject to royalty at that time.

 

(i)                                     As used herein, Products “otherwise
disposed of” means: (A) Products not sold but delivered by Buyer to others
(including, by way of illustration, and not limitation, deliveries on
consignment or memorandum of deliveries for export) regardless of the basis for
compensation, if any; and (B) Products not sold as such, but sold by Buyer as
components or constituents of other products or of systems sold as such;
provided, however, that in any event, Products “otherwise disposed of” shall not
include Products used in clinical trials.

 

(j)                                     Where Products are not sold, but are
“otherwise disposed of,” “Net Sales” for the purpose of computing royalties
shall be computed based upon the Net Sales figures at which products of similar
kind and quality, sold in similar quantities, are then currently being offered
for sale by Buyer.

 

(k)                                  Buyer shall have complete control of the
manufacture and/or sale of Products and the terms and conditions of such sale
including the pricing thereof. Buyer shall have complete discretion regarding
the terms and conditions of sale of Products. Buyer reserves the exclusive right
to adjust, increase and/or change selling prices and discount structures and
other terms and conditions involving the sale and pricing of the Products.

 

(l)                                     In order to ensure that Research
Associates receives the full Royalty Payments contemplated by this Agreement,
Buyer agrees that, if any Products are sold for resale to any of Buyer’s
Affiliates, Royalty Payments shall be computed upon the Net Sales of such
Affiliates, rather than Buyer’s net selling price.

 

(m)                               Buyer shall make quarterly written statements
for each quarter to Research Associates within sixty (60) days after the first
day of the following quarter during the Royalty Period, and, as of such dates,
setting forth in each such statement the’ licensing income received by Buyer and
the amount and description of Products sold or otherwise disposed of during the
preceding quarter whether by Buyer, its affiliates or any third party, and the
Net Sales figures upon which such royalties are payable as provided in
Paragraphs (b), (c) and (d) of Section 4 of this Agreement, the deductions from
the invoice prices of Products, and the amount of the royalties due. The first
such statement shall include Products sold or otherwise disposed of between the
date of the execution of this Agreement and the date of such statement. Payment
of the royalties due shall accompany each statement provided herein.

 

8

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed seperately with the Commission

 

 

(n)                                 Buyer shall keep records and books of
account showing the quantity of all Products sold or otherwise disposed of under
this Agreement, and such records shall be in sufficient detail to enable the
royalties payable to Research Associates to be ascertained. Within sixty (60)
days after the close of each calendar year during the Royalty Period, Buyer
shall furnish to Research Associates a statement of the aggregate amount of
royalties due to Research Associates for such calendar year (or, as the case may
be, part thereof), which statement shall be certified by a certified public
accountant to be an accurate reflection of the records of Buyer for such a
calendar year (or, as the case may be, part thereof). Research Associates or its
authorized representative shall have the option and right at any reasonable time
during normal business hours and without unreasonable disruption of Buyer’s
business, once during any calendar year during the Royalty Period, to examine
and audit such records and books of account to the extent necessary to verify
the statements provided for in paragraph 4(m) above, such examination to be made
at the sole expense of Research Associates, subject to the next sentence. If, as
a result of any such examination, Research Associates determines that, with
respect to the period being examined, (i) there has been an underpayment of the
aggregate amount of royalties and other payments which should have been paid,
Buyer shall immediately pay the sum due to Seller and if the discrepancy is in
excess of [*], Buyer shall reimburse Research Associates for the reasonable,
documented cost of such examination and the reasonable, documented cost
(including reasonable attorneys’ fees), if any, of the recovery by Research
Associates of such underpayment, or (ii) there has been an overpayment of
royalties the overpayment will be credited against further royalties.

 

(o)                                 Any license agreement concluded by Buyer
with a licensee for use of C31G® Technology shall include provisions that are
substantially the same as those of paragraphs (m) and (n) of this Section 4.

 

SECTION 5. BIOSYN STOCK

 

All shares of Biosyn Stock issued to Research Associates prior to or on the
Closing Date shall continue to have all rights, including those rights related
to dividends and voting, afforded all other holders of common stock of Biosyn
indefinitely not withstanding the lapse of anti-dilution protection on the
Closing Date. In the event of an Initial Public Offering and if other
substantial shareholders are permitted to make some of their shares available
for sale as part of the offering, then Research Associates shall be entitled to
sell the same percentage of its holdings of the Biosyn Stock as other
substantial shareholders. Schedule 3 lists the number of shares of Biosyn Stock
issued to Research Associates and its percentage of the total shares of stock
issued by Biosyn. Schedule 3 also includes a list of the number of shares issued
to Research Associates and the dates and reasons for issuance of the stock to
Research Associates.

 

SECTION 6. REPRESENTATIONS AND WARRANTIES OF RESEARCH ASSOCIATES.

 

Research Associates represents and warrants to Buyer that:

 

9

--------------------------------------------------------------------------------


 

6 .1 Authority. Research Associates has full power and authority to execute and
deliver this Agreement, and the instruments of transfer and other documents
delivered or to be delivered pursuant hereto to which it is a party, to perform
all the terms and conditions hereof and thereof to be performed by it and to
consummate the transactions contemplated hereby and thereby. This Agreement and
instruments of transfer and other documents delivered or to be delivered by
Research Associates in connection with this Agreement have been duly authorized
and approved by all necessary and proper action of Research Associates
(including all necessary shareholder action) and constitute, and will
constitute, the valid and binding obligations of Research Associates,
enforceable in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws or equitable principles from time to
time in effect relating to or affecting the rights of creditors generally.

 

6.2  Organization and Good Standing. Research Associates is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Connecticut, with full power and authority to carry on its business as
presently conducted by it and is not registered as a foreign corporation in any
state.

 

6.3 Compliance with Laws. To the best of its knowledge, Research Associates is
operating the Research Associates Assets in compliance in all respects with all
requirements of all federal, state and local laws, regulations, judgments,
injunctions, decrees, court orders and administrative orders regarding such
operations.

 

6.4 Permits. To the best of its knowledge, the Permits are the only permits,
franchises, licenses or authorizations used in the operation of the business of
Research Associates. All Permits are in full force and effect and no suspension
or cancellation of any have been threatened. No claims have been made by any
Third Parties relating to the Permits and no such claim is contemplated by any
Governmental Authority or other Person.

 

6.5 Purchased Assets. Research Associates has good and marketable title to, and
all right, title and interest in, all the Research Associates Assets being
transferred and conveyed pursuant to this agreement, and will transfer and
convey assets being transferred and conveyed according to this agreement to
Buyer free and clear of all Liens and no person or entity has any valid claim of
ownership to any of the Purchased Assets.

 

6.6 Inventory. The Inventory of Research Associates is Products listed on
Schedule 1 to which title has not yet passed or which has not been delivered to
a customer and consists of items that are of a quality and quantity useable or
saleable in the normal course of the business of Research Associates.

 

6.7 Contracts. (a) Schedule 2 sets forth a list of all Contracts and a true and
correct copy of each Contract listed in Schedule 2 has previously been made
available to Buyer. To the best of its knowledge, all Contracts are binding and
in full force and effect, and Research Associates and

 

10

--------------------------------------------------------------------------------


 

Michaels have performed all obligations required to be performed by them under
each Contract, and no condition exists or event has occurred which with notice
or lapse of time would constitute a default or a basis for delay or
non-performance by Research Associates or Michaels, and to the best of their
knowledge, no other party to any such Contract is in default thereunder.

 

(b) To the best of its knowledge, none of the Contracts contains any provision
giving any party thereto the right to terminate such agreement by reason of the
execution of this Agreement or the consummation of the transactions contemplated
herein, and none of the terms of any Contract will be adversely altered in any
material respect by reason of the execution of this Agreement or the
consummation of the transactions contemplated herein.

 

6.8 Solvency. The transfer of the Research Associates Assets by Research
Associates in return for the Purchase Price will not render Research Associates
insolvent or unable to pay its debts as they become due in the ordinary course.

 

SECTION 7. REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Sellers jointly and severally represent and warrant to Buyer that:

 

7.1 Neither the execution and delivery by Sellers of this Agreement or the
instruments of transfer or any other documents delivered or to be delivered
pursuant hereto by either or both Sellers or the performance by Sellers
hereunder or thereunder, nor the consummation of the transactions contemplated
hereby or thereby, will violate, conflict with, result in the breach of or
accelerate the performance required by any of the terms, conditions or
provisions of the articles of incorporation or by-laws of Research Associates or
any covenant, agreement or understanding to which either Seller is a party or
any order, ruling, decree, judgment, arbitration award or stipulation to which
either Seller is subject, or constitute a default thereunder or result in the
creation or imposition of any Lien upon any of the Purchased Assets, or allow
any Person to accelerate any debt secured by any Purchased Asset.

 

7.2 To the best of Sellers’ knowledge, no consent, approval or authorization of,
filing or registration with, or notification to, any Governmental Authority is
required in connection with the execution and delivery of this Agreement by
Sellers, the performance of their obligations hereunder or the consummation of
the transactions contemplated hereby. No consent, approval or authorization of
any Person is required in connection with the execution or delivery of this
Agreement by Sellers, the transfer to Buyer of the Purchased Assets, or the
performance by Sellers of any other obligation under this Agreement.

 

7.3 Neither Seller is engaged in, or a party to, any legal action, suit,
investigation or other proceeding, except as referred to in Section 13.2 of the
Agreement, by or before any court, arbitrator or administrative agency that
relates to the Purchased Assets, and except as referred to in Section 13.2,
neither Seller knows of any basis for any such action, investigation or
proceeding. There are no outstanding orders, rulings, decrees, judgments or
stipulations or proceedings to which either Seller is a party or by which either
Seller is bound, by or with any court, arbitrator or

 

11

--------------------------------------------------------------------------------


 

administrative agency that relate to the Purchased Assets.

 

7.4 Neither Seller is a party to any license, contract, agreement (other than
those listed on Schedule 2) with respect to, and has not made any sale, pledge
or other transfer of, and has not granted any outstanding or unexpired right or
option agreement, grant or obligation, whether written or oral, to purchase or
acquire, all or any part of the Purchased Assets, except as contemplated by this
Agreement or under the License Agreement.

 

7.5 Except for those patents and patent applications listed in Schedule 1 as
expired, abandoned or lapsed, all patents and patent applications included in
the Purchased Assets and listed in Schedule 1 are in force. The Sellers have no
knowledge of any facts or claims which may bring validity of the patents into
question. All patent applications, except for those listed in Schedule 1 as
expired, abandoned or lapsed, included in the Purchased Assets are pending, in
good standing and are being diligently pursued. There are no currently pending
U.S. patent applications directly relating to C31G® Technology belonging to
either Seller except as identified in Schedule 1. Sellers own the entire right,
title and interest in and to their respective patents and patent applications
without qualification, limitation, burden or encumbrance of any kind. Schedule 2
lists all licenses to or contracts with any Third Party or relating to patents,
patent applications, patent rights, trademarks or trademark rights, trade
secrets, Know-How or show-how.

 

7.6 To the best of Sellers’ knowledge, no infringement of any United States or
foreign patent, trademark or copyright right has occurred or resulted from or is
in any way involved in connection with the activities of the Sellers in the
manufacture, license, sale and/or use by the Sellers of the C31G® technology,
products and/or proposed products or by the receipt or use of such technology,
products and/or proposed products by their customers for the purposes for which
sold, or the promotion and advertising by them of their products and services.
There is no pending or, threatened action, suit, proceeding or claim by others
that the Sellers are infringing, or otherwise violating i) any patent rights,
trademarks or trademark rights, copyright rights, licenses or royalty
arrangements, trade secrets, Know-How, or proprietary techniques, including
processes and substances, or rights thereto of others, or (ii) any discovery,
invention or process that is the subject of a patent application filed by any
Third Party or that Sellers have competed unfairly. There is no right of any
Third Party (other than as listed on Schedule 2) to, or any infringement of, any
of Sellers’ patents, patent applications, licensed patents, patent rights,
trademark or trademark rights, copyright rights, licenses or royalty
arrangements, trade secrets, Know-How or proprietary techniques, including
processes and substances; and there is no pending or, to the Sellers’ knowledge,
threatened action, suit, proceeding or claim by others challenging the validity
or scope of the patents licensed by Sellers, or of the validity or ownership of
Sellers’ trademarks or copyright rights. Seller has no copies of any
patentability, infringement or validity searches with respect to any patents
listed on Schedule 1 or applications from which the patents listed on Schedule 1
were issued.

 

7.7 None of the patents or patent applications listed on Schedule 1 is involved
in any interference, conflict or opposition proceeding nor has any such
proceeding been threatened.

 

12

--------------------------------------------------------------------------------


 

7.8 To the best of Sellers’ knowledge, none of the patents or patent
applications listed on Schedule 1 is being infringed by any Third Party. Sellers
have no information that any Third Party will undertake activities which will
infringe any of the patents listed on Schedule 1. There is no reason to know or
suspect that any person has sought, is seeking, or will seek to obtain patent
coverage on any invention or development used in the conduct of the business of
the Sellers or which is the subject of any of the patents and patent
applications listed on Schedule 1 apart from the patentee(s) and applicant(s)
currently referred to in such patents and patent applications. All agreements,
contracts, licenses, assignments, indemnities and the like related to the
Purchased Assets are valid and binding and in full force and effect and there
are no defaults thereunder, nor are there any facts or claims which would bring
such validity and enforceability into question. None of the rights of Sellers
thereunder will be impaired by the consummation of the transactions contemplated
by this Agreement, and all of the rights of Sellers thereunder will be
enforceable by Buyer after the Closing Date without the consent or agreement of
any other party.

 

7.9 Except for the expired, lapsed or abandoned patents and patent applications
listed on Schedule 1 or for those patents, patent applications or publications
for which no maintenance fees, annuities, taxes or the like are required to keep
the patent, application or publication in force all maintenance fees, annuities,
taxes and the like for any other patent or patent application listed on
Schedule 1 are up to date.

 

7.10 There are no obligations to assign any of the patents, patent application
or trademarks listed on Schedule 1 to any third party.

 

7.11 Except as identified on Schedule 1, neither Seller owns any registered
copyrights.

 

7.12 Sellers own or possess sufficient licenses or other rights to use all
patent rights, trademarks, service marks, inventions, processes, formulae,
designs, trade names, trade secrets, trade dress, technology, Know-How,
proprietary and confidential information and copyrights necessary to conduct the
business now being conducted by Sellers. Sellers have obtained no licenses from
any third party specifically to practice any of its C31G® Technology.

 

7.13 The Research Associates Assets and the Michaels Assets are all of the
assets owned by Sellers specifically relating to C31G® Technology.

 

7.14 No representations or warranties made by either Seller in this Agreement
and no statements made by either Seller in any certificate, schedule, exhibit or
other writing delivered by each Seller or referred to in or pursuant to this
Agreement contain, or at the date of its delivery will contain, any untrue
statement of a material fact or omit or will omit any statement of a material
fact necessary to make complete, accurate and not misleading every
representation, warranty and statement of each Seller set forth in this
Agreement or any such certificate, schedule, exhibit or other writing.

 

SECTION 8. REPRESENTATIONS AND WARRANTIES OF MICHAELS.

 

Michaels represents and warrants to Buyer that:

 

13

--------------------------------------------------------------------------------


 

8.1 Enforceability. Michaels has the capacity and full power and authority to
execute and deliver this Agreement, and the instruments of transfer and other
documents delivered or to be delivered pursuant hereto to which he is a party,
to perform all the terms and conditions hereof to be performed by him and to
consummate the transactions contemplated hereby and thereby. This Agreement and
instruments of transfer and other documents delivered or to be delivered by
Michaels in connection with this Agreement constitute, and will constitute, the
valid and binding obligations of Michaels enforceable in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws or equitable
principles from time to time in effect relating to or affecting the rights of
creditors generally.

 

8.2 Intellectual Property. Michaels is transferring, assigning and conveying to
Buyer all of his right, title and interest in and to the Michaels Assets.
Michaels has executed the necessary formal documents to assign the patents and
patent applications listed on Schedule 1 which are now in force to Research
Associates. In the event that there is a question regarding the assignment of
any such patents or patent applications, Michaels shall assist Buyer in
verifying that such patents and patent applications were assigned to Research
Associates on or prior to the Closing Date and if necessary, after the Closing
Date as provided in Section 10.2.

 

8.3 Purchased Asset. Michaels has good and marketable title to, and all right,
title and interest in, all the Michaels Assets, and will transfer and convey the
Michaels Assets to Buyer, free and clear of all Liens.

 

SECTION 9. REPRESENTATIONS AND WARRANTIES OF BWER.

 

Buyer represents and warrants to Sellers that:

 

9.1 Organization. Good Standing and Corporate Authority. Buyer is a corporation
duly incorporated, validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania, with full power and authority to carry on its
business as presently conducted by it and is duly qualified and in good standing
as a foreign corporation in all states where the conduct of its business would
require registration as a foreign corporation. Buyer has full power and
authority to execute this Agreement, to perform all the terms and conditions
hereof to be performed by it and to consummate the transactions contemplated
hereby. This Agreement has been duly authorized and approved by all necessary
and proper action of Buyer (including all necessary shareholder action) and
constitutes, and will constitute the valid and binding obligation of Buyer,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws or equitable principles from time to time in effect relating to or
affecting the rights of creditors generally.

 

9.2 No Violation. Neither the execution and delivery by Buyer of this Agreement
or any other documents delivered or to be delivered pursuant hereto by Buyer or
the performance by Buyer hereunder or thereunder, nor the consummation of the
transactions contemplated hereby or

 

14

--------------------------------------------------------------------------------


 

thereby, will violate, conflict with, result in the breach of or accelerate the
performance required by any of the terms, conditions or provisions of the
articles of incorporation or by-laws of Buyer or any covenant, agreement or
understanding to which Buyer is a party or any order, ruling, decree, judgment,
arbitration award or stipulation to which Buyer is subject, or constitute a
default thereunder.

 

9.3 Consents and Approvals of Governmental Authorities and Others. To the best
of Buyer’s knowledge, no approval or authorization of, filing or registration
with, or notification to, any Governmental Authority is required in connection
with the execution and delivery of this Agreement by Buyer or the performance of
its obligations hereunder or the consummation of the transactions contemplated
hereby other than filings required to transfer the Purchased Assets to Buyer.

 

9.4 Financial Statements. The Financial Statements have been delivered to Seller
and have been prepared in accordance with GAAP consistently applied throughout
the periods involved except as may be noted therein, are true and correct and
present fairly the financial condition of Buyer. There has not been since the
date of the Financial Statements any material adverse change in the condition
(financial or other), properties, assets, liabilities or prospects of Buyer that
affect the Purchased Assets or the ability of Buyer to consummate the
transactions contemplated by this Agreement.

 

9.5 Solvency. The purchase of the Purchased Assets by Buyer in return for the
Purchase Price will not render Buyer insolvent or unable to pay its debts as
they become due in the ordinary course or leave Buyer with an unreasonably small
capital for the business in which it will engage.

 

9.6 Buyer has not pledged nor is under any obligation to pledge any or all of
the Purchased Assets in a manner which will impair or prevent Buyer from meeting
its obligations under Section 4.

 

SECTION 10. POST CLOSING DATE OBLIGATIONS.

 

10.1 Taxes. Sellers agree that they will pay all sales, use and transfer Taxes,
if any, arising from the sale of the Purchased Assets from Sellers to Buyer
pursuant to this Agreement. Sellers agree that they will pay all income and
corporate taxes, if any, arising from the sale of the Purchased Assets. Buyer
shall not be responsible for any Taxes of either Seller of any nature.

 

10.2 Further Assurances. From time to time after the Closing Date, at Buyer’s
request and without further consideration, Sellers will execute and deliver such
other and further instruments of conveyance, assignment and transfer, and take
such other action, as Buyer may reasonably request for the more effective
conveyance and transfer of the Purchased Assets to Buyer or to otherwise effect
the purposes of this Agreement. In connection with the foregoing and without
limitation thereof, Sellers shall, subject to reimbursement of Sellers’
reasonable expenses, cooperate with Buyer in obtaining execution of any
documents and obtaining all information and testimony by current or former
employees of Sellers with respect to existing patents, pending patent
applications,

 

15

--------------------------------------------------------------------------------


 

filing and obtaining new patents relating to C3IG® Technology and filing and
obtaining new patents for the Purchased Assets and in obtaining any Permits that
are not assignable by this Agreement. Sellers also agree, subject to
reimbursement of Seller’s reasonable expenses, to execute all necessary or
desirable documents and give all information and testimony and otherwise, to
cooperate with Buyer in any effort by Buyer to register, extend, reissue or
maintain existing patents, obtain new patents or file patent applications for
the Improvements both in the United States and in countries other than the
United States, and maintain trademark registrations protecting the Purchased
Assets. Buyer will reimburse Seller for any payments made prior to closing to
keep the patents, patent applications or trademarks listed on Schedule 1 in
force where the actual due date of such payment is after the Closing Date.

 

10.3 Assignments. Research Associates hereby covenants that it will assign to
Buyer all Contracts listed on Schedule 2 by and between Research Associates and
any Third Party relating to C31G® Technology and obtain any consents to such
assignments within thirty (30) days after the Closing Date.

 

10.4 Patent or Trademark Prosecution. Trademark Proceedings Before Trademark
Office and Litisation. Sellers shall disclose to Buyer the complete texts of all
patent rights, as well as all information received concerning the institution or
possible institution of any interference, opposition cancellation,
reexamination, reissue, revocation, nullification or any official proceeding
involving the patents, patent applications and trademarks listed in Schedule 1.
Sellers agree to communicate to Buyer promptly and fully regarding any
information either Seller may receive as to the course of all patent
prosecutions or other proceedings relating to the Purchased Assets. Sellers
shall hold all information disclosed to it under this Section 10.4 as
confidential subject to the provisions of Section 17.2 hereof.

 

In the event of the institution of any suit by a Third Party against Sellers,
Buyer or Buyer’s licensee for patent or trademark infringement involving the
manufacture, use, sale, distribution or marketing of Products using Purchased
Assets, the Sellers shall promptly notify Buyer in writing. Sellers and Buyer
shall assist one another and cooperate in any such litigation at the other’s
request; the cost of such assistance by Sellers shall be borne by the Buyers.

 

In the event that either of Sellers becomes aware of the actual or threatened
infringement of the Purchased Assets, the Buyer shall be notified promptly in
writing of such fact. Any patent or trademark litigation involving the Purchased
Assets, or processes or intermediates for the production of any Product, shall
be under the control and direction of Buyer and at its sole expense; provided,
however, that Sellers may participate and be separately represented in any such
litigation at their own expense.

 

Sellers shall keep Buyer informed of the status of their respective activities
regarding any litigation or settlement thereof concerning the Purchased Assets.

 

10.5 Sellers will endeavor to refer inquiries that they receive about Purchased
Assets to Buyer. However, Sellers shall be under no liability to Buyer in
respect of any inquiry that is not so

 

16

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed seperately with the Commission

 

 

referred.

 

SECTION 11. CONDITIONS TO BUYER’S OBLIGATIONS.

 

Buyer’s obligations under this Agreement shall be subject to the fulfillment by
Sellers of the following:

 

11.1 Instruments of Conveyance. Etc. Sellers shall execute and deliver such
bills of sale, assignments and instruments of transfer and conveyance and
certificates of title as shall be reasonably required by Buyer for the transfer
to Buyer of all of Sellers’ right, title and interest in and to the Purchased
Assets free and clear of all Liens.

 

11.2 Delivery. Sellers shall deliver physical possession of information and
tangible property included in the Purchased Assets, and all consents and
assignments of the Contracts to Buyer.

 

11.3 Officer’s Certificate. Research Associates shall deliver a certificate
executed by the Secretary of Research Associates certifying copies of the
articles of incorporation and by laws of Research Associates and the authorizing
resolutions of Research Associates.

 

SECTION 12. SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

All representations and warranties and covenants made by Sellers or Buyer as to
any fact or condition existing on or before the Closing Date in this Agreement,
in any Schedule or in any certificate delivered pursuant hereto, shall survive
the Closing Date.

 

SECTION 13. INDEMNIFICATION.

 

13.1 Indemnity by Sellers. Sellers jointly and severally shall defend, indemnify
and hold Buyer and each of the officers, directors, employees subsidiaries and
Affiliates of Buyer harmless from and against all Losses incurred by them
arising out of or resulting from (a) the failure of any representation or
warranty of Sellers contained herein, in any Schedule hereto or in any
certificate of Sellers delivered pursuant hereto to be true and correct, or
(b) the breach of any covenant by Sellers contained herein.

 

13.2 [*]Indemnity. Sellers jointly and severally shall defend, indemnify and
hold Buyer and each of the officers, directors, employees, subsidiaries and
Affiliates of Buyer harmless from and against all awards, judgments, claims,
settlements and any reasonable legal fees (“Galla Losses”) Buyer incurs as a
result of any legal action, suit, or other proceeding by or before any court,
arbitrator or administrative agency (“Law Suit”) that is brought by [*], his
heirs or assigns (collectively “[*]”), against Buyer, its successors or assigns
directly relating to Buyer’s purchase of the Purchased Assets from Sellers.
Sellers shall only indemnify Buyer for settlements to which Seller has
consented, and Sellers shall not unreasonably withhold its consent. EBMRA will
have the right to be consulted on any Law Suit brought by [*] against Biosyn.

 

17

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed seperately with the Commission

 

 

13.3 Indemnity by Buyer. Buyer shall defend, indemnify and hold Sellers harmless
from and against all Losses arising out of or resulting from (a) the failure of
any representation or warranty of Buyer contained herein or in any
Schedule hereto or in any certificate delivered hereto to be true and correct,
or (b) the breach of any covenant by Buyer contained herein. Buyer shall further
indemnify Sellers jointly and severally from any and all Losses arising out of
any action brought against Seller in respect of any death, personal injury,
illness, property damage or products liability, infringement of intellectual
property rights or any other cause arising from any use or sale of any product
based on Purchased Assets sold by Buyer, Buyer’s affiliate, licensee of Buyer or
Subsequent Purchaser of the Assets unless said action is brought on the basis of
actual fault by one of the Sellers. Buyer shall indemnify Research Associates
and/or Michaels against any claims brought against Research Associates and/or
Michaels resulting from Buyer’s failure to perform its obligations under any
license, contract, agreement listed on Schedule 2 and the Contract with [*].  To
ensure that it can meet its obligation under this provision, Buyer shall
maintain insurance at a level commensurate with good business practice in the
pharmaceutical industry.

 

13.4 Security Interest. (a) As security for the prompt and unconditional payment
and performance of Sellers’ obligation to indemnify Buyer under Section 13.2 of
this Agreement, [*] (“Collateral”) of the Cash Payment of [*] payable to
Research Associates on the Closing Date will be withheld by Buyer and will be
held by Buyer in a separate, interest bearing account at PNC Bank, National
Association. All interest shall be paid to EBMRA quarterly. The Collateral
including any interest accrued thereon and minus any payments made pursuant to
Section 13.4(b), shall be returned to Research Associates or to a person or
entity identified in writing by an authorized representative of Research
Associates in immediately available funds on the earlier of: (i) one year from
the Closing Date; or (ii) delivery to Buyer by Sellers of written proof of
accord, release and satisfaction of all claims of Galla against Biosyn.

 

(b)                                 Prior to the return of the Collateral, the
Collateral may be used only for the following purposes: (i) Buyer may in its
sole discretion and at any time or times after the occurrence and during the
continuance of Sellers’ failure to perform or pay its obligations under
Section 13.2 of this Agreement for a period of thirty (30) days after reasonable
notice to Research Associates of the obligation to indemnify under Section 13.2,
apply the Collateral to any [*] Losses incurred by Buyer; or (ii) In the event a
Law Suit is brought by Galla against Sellers, the Sellers will, upon delivering
to Buyer evidence that [*]filed a Law Suit against Sellers, have the right to be
reimbursed from the Collateral in an amount not to exceed [*] for any awards,
judgments, claims, settlements, legal costs and attorney’s fees connected with
the Law Suit.

 

(c)                                  At the end of the period set out in
paragraph 13.4 (a), Buyer shall pay the Collateral together with any interest
accrued thereon and minus any disbursements that have been made pursuant to
paragraph 13.4(b) by immediately available funds. After payment in full of the
Galla Losses, if any, any of the remaining Collateral held in escrow shall be
paid over to Research Associates or to a person or entity identified in writing
by an authorized representative of Research Associates.

 

13.5 Notice of Claim. Promptly after service of notice of any claim or of
process on Buyer

 

18

--------------------------------------------------------------------------------


 

or on Sellers (hereinafter in this Section 13.5, the “Indemnified Party”) by any
Third Party, or promptly after obtaining actual knowledge by the Indemnified
Party of any other claim, in any matter in respect of which indemnity may be
sought pursuant to this Section 13, the Indemnified Party shall promptly notify
Buyer or Sellers, as applicable, (hereinafter in this Section 13.5, the
“Indemnifying Party”) of the receipt thereof. In the case of any action or
proceeding by a Third Party, the Indemnifying Party shall have the right to
participate in, or assume, at its in expense, the defense of any such claim or
process or settlement thereof. After notice from the Indemnifying Party of its
election so to assume the defense thereof, the Indemnified Party shall not be
liable to the Indemnifying Party for any legal or other expense in connection
with such defense. Such defense shall be conducted expeditiously (but with due
regard for obtaining the most favorable outcome reasonably likely under the
circumstances, taking into account costs and expenditures) and the Indemnified
Party shall be advised of all developments. With respect to any matter which is
the subject of any such claim and as to which the Indemnified Party fails to
give the Indemnifying Party such notice as aforesaid, and such failure adversely
affects the ability of the Indemnifying Party to defend such claim or increases
the amount of indemnification which the Indemnifying Party is obligated to pay
hereunder, the amount of indemnification which the Indemnified Party shall be
entitled to receive shall be reduced to an amount which the Indemnified Party
would have been entitled to receive had such notice been timely given.

 

SECTION 14. COMPETITION.

 

14.1 Noncompetition. For a period of three (3) years after the Closing Date
neither Seller nor any of its respective Affiliates shall engage, directly or
indirectly, in developing business for itself, himself or a third party relating
to compositions for topical use of antimicrobial or antiviral agents.

 

14.2 Remedies. Sellers agree that if they commit or threaten to commit a breach
of Section 14.1, Buyer shall have the right to seek and obtain appropriate
injunctive and other equitable remedies therefor, in addition to any other
rights and remedies that may be available at law, it being acknowledged and
agreed that any such breach would cause irreparable injury to Buyer and that
money damages would not provide an adequate remedy therefor.

 

SECTION 15. COSTS INCIDENT TO PREPARATION OF AGREEMENT.

 

15.1 Except for the items specified in Sections 10.2, 13 and 15.2 each of the
parties hereto shall pay, without right of reimbursement from any other, all
costs incurred by it incident to the preparation, execution and delivery of this
Agreement and the performance of its obligations hereunder, including without
limitation fees and disbursements of legal counsel, accountants and consultants
employed by the respective parties hereto in connection with the transactions
contemplated by this Agreement.

 

15.2 All costs including government fees associated with preparing, filing and
recording of assignments of intellectual property rights, applications for
governmental approval, other recorded rights from Sellers to Buyers or to
provide for conveyance of Purchased Assets to Buyer will be

 

19

--------------------------------------------------------------------------------


 

borne by Buyers and the costs will be advanced to Sellers.

 

SECTION 16. RELEASE.

 

Sellers hereby release and hold harmless Buyer from all claims, obligations and
liabilities of any nature whatsoever, hereafter arising, relating to the License
Agreement, certain letters dated September 13, 1994 and December 20, 1993
between Buyer and Research Associates relating to the creation of a joint
venture between Buyer and Research Associates (collectively, “Letter
Agreements”) and any other transactions between Buyer and Sellers. Buyer and
Research Associates agree that effective as of the Closing Date the Letter
Agreements and the License Agreement shall terminate except for preexisting
obligations and liabilities between Buyer and Research Associates arising from
the Letter Agreements and the License Agreement, and except for those described
in Paragraphs 10.1, 10.2, 10.3, 10.4, 10.5 and 13.1 of the License Agreement.

 

SECTION 17. GENERAL.

 

17.1 parties in Interest. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns. This Agreement is not made for the benefit of any Person not a party
hereto, and nothing in this Agreement will be construed as giving any Person,
other than the parties hereto and their respective successors and permitted
assigns, any right, remedy or claim under or in respect of this Agreement, or
any provision hereof.

 

17.2 Public Statements/Confidentiality. Each Seller shall treat as confidential
and proprietary and shall not use or reveal or disclose to any Third Party
either directly or indirectly any confidential information received from Buyer
or any confidential information relating to the Purchased Assets or any other
matter contemplated by this Agreement without first obtaining the written
consent of Buyer, except (a) as may be otherwise provided herein; (b) as may be
required to be disclosed to a court or governmental agency; (c) as may be
necessary to assist Buyer to file or prosecute patent applications concerning
any Products; (d) as may be necessary to carry out any litigation concerning the
Purchased Assets; or (e) as may otherwise be required by law. Sellers shall take
reasonable measures to assure that no unauthorized use or disclosure is made by
others (including without limitation its respective employees, agents and
Affiliates) to whom access to such information is granted. Buyer shall treat as
confidential and proprietary and shall not use or reveal or disclose to any
Third Party either directly or indirectly any confidential information that does
not relate to the Purchased Assets received from Research Associates during the
term of the License Agreement for a period of five (5) years from the date of
this Agreement without first obtaining the written consent of Research
Associates, except (a) as may be otherwise provided herein; (b) as may be
required to be disclosed to a court or governmental agency; (c) as may be
necessary to assist Buyer to file or prosecute patent applications concerning
any Products; (d) as may be necessary to carry out any litigation concerning the
Purchased Assets; or (e) as may otherwise be required by law.

 

17.3 Choice of Law. This

 

20

--------------------------------------------------------------------------------


 

Agreement shall be governed by, construed, interpreted and the rights of the
parties determined in accordance with the laws, including equitable principles
but without regard to principles of conflict of laws, of the Commonwealth of
Pennsylvania.

 

Sellers and Buyer hereby consent to process being served in any suit, action or
proceeding of the nature referred to and in any court having jurisdiction by the
mailing of a copy thereof by registered or certified first-class mail, postage
prepaid, return receipt requested to the address set forth in Section 17.4.

 

Nothing in Section 17.3 shall affect the right of Sellers and Buyer to serve
process in any manner permitted by law or affect the right of Sellers and Buyer
to bring proceedings in the courts of any jurisdiction or jurisdictions. Nothing
herein shall limit either party from obtaining injunctive relief for irreparable
hardship, in a court of equity.

 

17.4 Notices. Any notice, request, consent, waiver or other communication
required or permitted to be given hereunder shall be effective only if in
writing and shall be deemed sufficiently given only in person or sent by
certified or registered mail, postage prepaid, return receipt requested,
addressed as follows:

 

If to Sellers:

 

E.B. Michaels Research Associates, Inc.

56 Rogers Avenue, Unit S

Milford, CT 06460

 

and

 

Edwin B. Michaels

56 Rogers Avenue, Unit S

Milford, CT 06460

 

with a copy to:

 

John Richards Ladas & Parry

26 West 61 Street

New York NY 10023

 

21

--------------------------------------------------------------------------------


 

If to Buyer:

 

Anne-Marie Corner

President and Chief Executive Officer Biosyn, Inc.

3401 Market Street

Philadelphia, PA 19104

 

with a copy to:

 

Raymond D. Agran

Ballard Spahr Andrews & Ingersoll

1735 Market Street, 51st Floor

Philadelphia, PA 19103

 

or to such other Person or address as either such party may have specified in a
notice duly given by the sender as provided herein. Such notice or communication
shall be deemed to have been given as of the date so delivered.

 

17.5 Entire Agreement. This Agreement (including the schedules and exhibits
attached hereto) and the documents referred to herein as having been entered
into by any of the parties hereto or delivered by a party hereto to another
party hereto constitute the entire agreement and understanding of the parties
relating to the subject matter hereof and supersede all prior and
contemporaneous agreements and understandings, representations and warranties,
whether oral or written, relating to the subject matter hereof.

 

17.6 Modification. This Agreement may be amended, modified and supplemented only
by written agreement of the parties hereto.

 

17.7 No Waiver. No delay or failure on the part of any party in exercising any
rights hereunder, and no partial or single exercise thereof, will constitute a
waiver of such rights or of any other rights hereunder. The rights and remedies
provided in this Agreement are cumulative and are not exclusive of any rights or
remedies a party may otherwise have at law or in equity.

 

17.8 Severability. The unenforceability or invalidity of any Section or
subsection or provision of this Agreement shall not affect the enforceability or
validity of the balance of this Agreement. If any provision of this Agreement is
so broad as to be unenforceable, such provision shall be interpreted to be only
as broad as is enforceable.

 

17.9 Headings. The headings of the Sections and subsections contained in this
Agreement are for reference and purposes only and shall not in any way affect
the meaning, interpretation, enforceability or validity of this Agreement.

 

17.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, but
all of which

 

22

--------------------------------------------------------------------------------


 

together will constitute one and the same agreement.

 

17.11 Construction. Within this Agreement, the singular shall include the plural
and the plural shall include the singular, and any gender shall include all
other genders, all as the meaning and the context of this Agreement shall
require.

 

17.12.Continuation Provisions. In the event Buyer enters into any agreement to
license or sell any or all of the Purchased Assets the following sections of
this Agreement must be included in said agreement: Sections 4 (b), (c), (d),
(e) , (g), (h), (i), (j) , (m) and (n), Section 5 and Section 13.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

BIOSYN, INC.

 

By:

 

 

 

Title:

 

 

 

E.B. MICHAELS RESEARCH ASSOCIATES, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

EDWIN B. MICHAELS

 

By:

 

 

 

 

Edwin B. Michaels

 

 

23

--------------------------------------------------------------------------------


 

Schedule 1

 

COUNTRY

 

PATENT

 

APPLN #

 

PUBL #

 

PUBL. DATE

 

GRANT DATE

 

EXPIRATION DATE

ARIPO

 

AP327

 

 

 

 

 

 

 

March 21, 1994

 

March 23, 2012

AUSTRALIA

 

606861

 

8770872

 

 

 

Sept. 9, 1987

 

July 9, 1991

 

          , 17, 2007

 

 

661968

 

9182227

 

 

 

Oct. 21, 1992

 

Dec. 12, 1995

 

July 17, 2011

“

 

663506

 

9219835

 

 

 

Oct. 21, 1992

 

          , 6, 1996

 

March 20, 2012

“

 

 

 

9476835

 

 

 

April 3, 1995

 

 

 

Sept. 9, 2014

Australia

 

EP294391

 

 

 

 

 

 

 

Feb. 2, 1994

 

Feb. 17, 2007

Belgium

 

EP294391

 

 

 

 

 

 

 

Feb. 2, 1994

 

Feb. 17, 2007

Canada

 

1315693

 

 

 

 

 

 

 

April 6, 1993

 

April 6, 2010

“

 

 

 

2106683

 

 

 

 

 

 

 

July 17, 2011

“

 

 

 

2106682

 

 

 

 

 

 

 

March 20, 2010

“

 

 

 

2171294

 

 

 

 

 

 

 

Sept. 9, 2014

 

 

1052272 (expire

 

 

 

 

 

 

 

 

 

 

 

 

1052273 (expired)

 

 

 

 

 

 

 

 

 

 

 

 

1058074 (expired)

 

 

 

 

 

 

 

 

 

 

EPO

 

294391

 

 

 

 

 

 

 

Feb. 2, 1994

 

Feb. 17, 2007

“

 

576585

 

 

 

 

 

 

 

Dec. 20, 1995

 

March 20, 2012

“

 

 

 

94927365.0

 

 

 

 

 

 

 

Sept. 9, 2014

 

24

--------------------------------------------------------------------------------


 

“

 

 

 

91913586.3

 

576425

 

 

 

 

 

July 17, 2011

EPO

 

 

 

Div. 96108577.6

 

 

 

 

 

 

 

July 17, 2011

France

 

0294391

 

 

 

 

 

 

 

Feb. 2, 1994

 

Feb. 17, 2007

“

 

0578385

 

 

 

 

 

 

 

Dec. 20, 1995

 

March 20, 2012

 

 

073191

 

2406539

 

 

 

June 22, 1979

 

 

 

 

West Germany

 

3789020.4

 

 

 

 

 

 

 

Feb. 2, 1994

 

Feb. 18, 2007

“

 

P69206976.3

 

 

 

 

 

 

 

Dec. 20, 1995

 

March 21, 2012

 

 

2747355.8 (expired)

 

 

 

2818351

 

 

 

Nov. 9, 1978

 

 

Italy

 

EP294291

 

 

 

 

 

 

 

Feb. 2, 1978

 

Feb. 17, 2007

“

 

EP576585

 

 

 

 

 

 

 

Dec. 20, 1995

 

March 20, 2012

Japan

 

1645253 (abandoned)

 

 

 

54064    41

 

May 24, 197   

 

 

 

 

“

 

2548265

 

501613/87

 

1502111

 

July 27, 1989

 

Aug. 8, 1996

 

Feb. 17, 2007

“

 

 

 

512474/91

 

6505700

 

June 30, 1994

 

 

 

July 17, 2011

“

 

 

 

508849/92

 

6506216

 

July 14, 1994

 

 

 

March 20, 2012

 

 

 

 

 

 

 

 

 

 

 

 

 

Ko

 

 

 

 

 

 

 

 

 

 

 

 

“

 

 

 

702779/93

 

 

 

 

 

 

 

 

“

 

 

 

701254/96

 

 

 

 

 

 

 

Sept. 9, 2014

Luxemboug

 

EP294391

 

 

 

 

 

 

 

M           2, 1994

 

M           18, 2007

 

25

--------------------------------------------------------------------------------


 

Malaysia

 

 

 

PI9402403

 

 

 

 

 

 

 

 

Mexico

 

Utility model

 

93230 (abandoned)

 

 

 

 

 

 

 

Sept. 10, 2013

“

 

 

 

9   7042

 

 

 

 

 

 

 

Sept. 13, 2014

Netherlands

 

EP294391

 

 

 

 

 

 

 

          , 2, 1994

 

              2, 1994

“

 

EP576585

 

 

 

 

 

 

 

Dec. 20, 1995

 

March 20, 2012

O.A.P.I.

 

9911

 

 

 

 

 

 

 

Sept. 15, 1994

 

July    , 2011

Russia

 

 

 

93056144/00

 

 

 

 

 

 

 

July    , 2011

Rep. of South Africa

 

1991/94

 

 

 

 

 

 

 

June 28, 1995

 

Sept. 12, 201    

 

 

1981/92

 

 

 

 

 

 

 

Nov. 25, 1992

 

 

Sweden

 

87901931-3

 

 

 

 

 

 

 

Feb. 2, 1994

 

Feb. 18, 2007

Switzerland

 

EP294391

 

 

 

 

 

 

 

Feb. 2, 1994

 

          7, 2007

“

 

EP576585

 

 

 

 

 

 

 

Dec. 20, 199    

 

Mar. 20, 2012

United Kingdom

 

1584847 (expired

 

 

 

 

 

 

 

July 19, 1978

 

March 31, 1996

“

 

    P294391

 

 

 

 

 

 

 

Feb. 2, 1994

 

Feb. 17, 2007

“

 

EP576585

 

 

 

 

 

 

 

Dec. 20, 1995

 

March 20, 2012

U.S.

 

4839158

 

 

 

 

 

 

 

June 13, 1989

 

June 13, 2006

“

 

5314917

 

 

 

 

 

 

 

May 24, 1994

 

May 24, 2011

U.S.

 

5244652

 

 

 

 

 

 

 

Sept. 14, 1993

 

Sept. 14, 2010

 

 

 

 

 

 

 

 

 

 

Jan

 

Jan

 

26

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

Feb

 

Feb

 

 

 

 

 

 

 

 

 

 

Ap

 

Ap

“

 

 

 

 

 

 

 

 

 

 

 

 

“

 

4183952

 

 

 

 

 

 

 

Jan. 15, 1980

 

Jan. 15, 1997

 

 

4107328 (expired)

 

 

 

 

 

 

 

 

 

 

 

 

4145436 (expired)

 

 

 

 

 

 

 

 

 

 

 

 

4062976 (expired)

 

 

 

 

 

 

 

 

 

 

 

 

4075350 (expired)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08/223, 096

 

 

 

 

 

 

 

 

 

PCT APPLICATIONS

 

PCT/7US87/00384, published as WO 8704922 (expired)

PCT/US91/05060, published as WO 9216201 (expired)

PCT/US92/02427, published as WO 9216182 (expired)

PCT/US94/10067, published as WO9597692 (expired)

 

27

--------------------------------------------------------------------------------


 

(b)                                 Trademarks - Registered U.S. Trademark
Registration No. 1,621,919 for “C31G®” and the following foreign Trademarks:
European Community (Community Trademark) - “C31G®”; South Korea - “C31G®”, and
Republic of South Africa - “C31G®”

 

(c)                                  all existing unpatented inventions,
invention disclosures, multinational invention registrations, patents and patent
applications, both U.S. and foreign, (including, but not limited to, all
provisionals, reissues, divisions, continuations, continuations-in-part,
extensions and reexaminations) and all rights therein provided by law,
multinational treaties or conventions which directly relate to C31G® Technology;
publications and copyrights which relate specifically to C31G® Technology; trade
secrets, Know How and show-how which relate specifically to C31G® Technology;
copies of formulae and written chemistry which relate specifically to C31G®
Technology; and all common law and registered trademarks, trademark
registrations, applications for trademark registrations, tradenames, trade
dress, brand names, and logos together with the goodwill associated therewith
and symbolized thereby (collectively, “Trademark”) which relate to C31G®
Technology; service marks other than E.B. Michaels Research Associates, Inc.,
E.B. Michaels Research Associates and EBMRA; and an assignment of any licenses
therefore (which relate to C31G® Technology) to or from either Seller subject to
the terms and conditions thereof which relate specifically to C31G® Technology;
and to the extent permitted by any license agreement that has been concluded
relating to C31G® Technology; customer, dealer and supplier lists and
correspondence relating to C31G® Technology; serial number records relating to
C31G® Technology; engineering, manufacturing, design, installation and other
technical drawings and specifications, calculations and manufacturing and
production processes, techniques and batch records relating to C31G® Technology;
scientific, technical, research and development information relating to C31G®
Technology; FDA inspection reports relating to C31G® Technology; operating,
maintenance and repair manuals and instruction books relating to C31G®
Technology; cost and estimating information, and other business records relating
to C31G® Technology; consultant’s reports; bills of material, copies of lab
notebooks and other data records, test data and selected test material samples
relating to C31G® Technology; and all technical data (including, but not limited
to, data stored electronically or on other format, together with an assignment
of any Third Party licenses necessary to use such data) directly relating to the
Purchased Assets.

 

(d) Permits. All governmental permits, licenses, registrations, orders and
approvals relating to the use of the C31G® Technology, to the extent such
permits, licenses, registration, orders and approvals are transferrable to Buyer
(collectively, the “Permits”).

 

(e) Contracts listed on Schedule 2.

 

28

--------------------------------------------------------------------------------


 

(f) Commercial Information. Details of contacts with potential users of C31G®
Technology and contract manufacturers of products utilizing C31G® Technology and
in particular of Topicare.

 

(g) Inventory. Such quantity of Topicare that as of the Closing Date is still
owned by Research Associates.

 

(h) Rights to use and to have transferred to the Buyer’s name submissions made
to the United States Food and Drug Administration for the inclusion of C31G®
Products in the FDA’s OTC proposed antiplaque proposed monograph permitting
over-the-counter

 

29

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed seperately with the Commission

 

 

Schedule 2

 

1)                                      Oratec license of February 5, 1992,
modified by addendum dated December 31, 1992 and further clarified by a letter
of Intent of December 31, 1992,- Second Addendum to License Agreement of May 4,
1995 for C31G® liquid dentrifice and Letter of June 26, 1996

 

2)                                      Il Dong license of April 1, 1993 for
Topicare (personal care products)

 

3)                                      11 Dong license of April 1, 1993 for
C31G® Liquid Dentrifice

 

4)                                      U.S. Summit Company (M) DSN BI3D (Supply
agreement) (there is no document formalizing this agreement)

 

5)                                      Contract with [*]

 

30

--------------------------------------------------------------------------------


 

SCHEDULE 3
COMMON STOCK DISTRIBUTIONS TO EBMRA BY BIOSYN

 

Certificate #

 

Date

 

Amount

 

Reason

080

 

1/3/94

 

45,000

 

Minimums and royalty reduction

(cancelled 12/94 and reissued as113 114)

 

 

 

 

 

 

 

 

 

081

 

1/3/94

 

41,334

 

Minimums and royalty reduction

(cancelled 12/94 and reissued as 113/114)

 

 

 

 

 

 

 

 

 

088

 

4/25/94

 

3,572

 

Antidilution (cancelled)

 

 

 

 

 

 

 

113

 

12/94

 

82,027

 

Part of reissuance of certificate #80/81

 

 

 

 

 

 

 

114

 

12/94

 

4,317

 

Part of reissuance of certificate #80/81

 

 

 

 

 

 

 

146

 

5/10/96

 

7,500

 

Minimums

 

 

 

 

 

 

 

147

 

9/6/96

 

7,932

 

Antidilution (cancelled)

 

 

 

 

 

 

 

148

 

9/18/96

 

19,004

 

Reissuance of certificate #88/147 and Antidilution

 

 

 

 

 

 

 

149

 

10/7/96

 

15,000

 

Antidilution/final issuance

 

 

 

 

 

 

 

 

 

 

 

127,848

 

 

 

31

--------------------------------------------------------------------------------

 